DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 16888475 entitled "PAYMENT PROCESSING" filed on May 29, 2020 with claims 1-4, 6-12, and 14-24 pending.
Status of Claims
Claims 1-4, 6-12, and 14-24  are pending and have been examined.

 Information Disclosure Statement
The information disclosure statements (IDSs) submitted     are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4, 6-12, and 14-24  
Please see 2019 Revised Patent Subject Matter Eligibility Guidance for additional information at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf 
Claims 1-4, 6-12, and 14-24 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites: 
“receiving… a transaction request initiated by a payment service demander….” 
 “displaying the image ….”
“accepting inputs from the payment service demander….”
“sending… the payment account identifier… and payment authorization information….”
These limitations clearly relate to managing transactions/interactions between consumer/buyer, merchant, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive a transaction request  or accept inputs from the payment service demander  recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer-implemented”, “computer device”, “a first/second display”, “camera”, “server”:
merely applying computer processing, storage, and display technology  as  tools to perform an abstract idea 
“capturing an image”, “camera”:
merely applying digital imaging technology  as  tools to perform an abstract idea 
“inputs comprise a selection of one or more password locations in the image”:
merely applying pattern lock technology  as  a tool to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0089] The apparatus implementation can be implemented by software, hardware, or a combination of hardware and software. …. Details are omitted here for simplicity.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: 
“computer-implemented”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 3: 
“computer-implemented”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 4: 
“computer-implemented”, “display comprises a touchscreen”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 5: 
“computer-implemented”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 6: 
“computer-implemented”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 7: 
“computer-implemented”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 8: 
“computer-implemented”, “computer device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 23: 
“computer-implemented”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 24: 
“computer-implemented”, “second display is communicatively coupled to the payee computer device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
 are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0089] The apparatus implementation can be implemented by software, hardware, or a combination of hardware and software. …. Details are omitted here for simplicity.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 9 recites: 
“receiving… a transaction request initiated by a payment service demander….” 
 “displaying the image ….”
“accepting inputs from the payment service demander….”
“sending… the payment account identifier… and payment authorization information….”
These limitations clearly relate to managing transactions/interactions between consumer/buyer, merchant, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive a transaction request  or accept inputs from the payment service demander  recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“non-transitory, computer-readable medium storing one or more instructions that, when executed by a computer system, cause the computer system to perform user interaction and authentication operations”:
merely applying computer processing, storage, and display technology  as  tools to perform an abstract idea 
“capturing an image”, “camera”:
merely applying digital imaging technology  as  tools to perform an abstract idea 
“inputs comprise a selection of one or more password locations in the image”:
merely applying pattern lock technology  as  a tool to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0089] The apparatus implementation can be implemented by software, hardware, or a combination of hardware and software. …. Details are omitted here for simplicity.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 9 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 10: 
“non-transitory, computer-readable medium”: merely applying computer storage  technologies  as a tool to perform an abstract idea
Claim 11: 
“non-transitory, computer-readable medium”: merely applying computer storage  technologies  as a tool to perform an abstract idea
Claim 12: 
“non-transitory, computer-readable medium”, “display comprises a touchscreen”: merely applying computer storage and display technologies  as a tool to perform an abstract idea
Claim 14: 
“non-transitory, computer-readable medium”: merely applying computer storage  technologies  as a tool to perform an abstract idea
Claim 15: 
“non-transitory, computer-readable medium”: merely applying computer storage  technologies  as a tool to perform an abstract idea
Claim 16: 
“non-transitory, computer-readable medium”, “computer device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0089] The apparatus implementation can be implemented by software, hardware, or a combination of hardware and software. …. Details are omitted here for simplicity.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 17 recites: 
“receiving… a transaction request initiated by a payment service demander….” 
 “displaying the image ….”
“accepting inputs from the payment service demander….”
“sending… the payment account identifier… and payment authorization information….”
These limitations clearly relate to managing transactions/interactions between consumer/buyer, merchant, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive a transaction request  or accept inputs from the payment service demander  recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“computer-implemented system”, “one or more computers; and
one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, cause the one or more computers to perform”:
merely applying computer processing, storage, and display technology  as  tools to perform an abstract idea 
“capturing an image”, “camera”:
merely applying digital imaging technology  as  tools to perform an abstract idea 
“inputs comprise a selection of one or more password locations in the image”:
merely applying pattern lock technology  as  a tool to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0089] The apparatus implementation can be implemented by software, hardware, or a combination of hardware and software. …. Details are omitted here for simplicity.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 17 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 18: 
“computer-implemented system”: merely applying computer    technologies  as a tool to perform an abstract idea
Claim 19: 
“computer-implemented system”: merely applying computer    technologies  as a tool to perform an abstract idea
Claim 20: 
“computer-implemented system”: merely applying computer    technologies  as a tool to perform an abstract idea
Claim 21: 
“computer-implemented system”: merely applying computer    technologies  as a tool to perform an abstract idea
Claim 22: 
“computer-implemented system”, “computer device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0089] The apparatus implementation can be implemented by software, hardware, or a combination of hardware and software. …. Details are omitted here for simplicity.” Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0089] The apparatus implementation can be implemented by software, hardware, or a combination of hardware and software. …. Details are omitted here for simplicity.”  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 1-4, 6-12, and 14-24   are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 7, 9, 11, 12, 14, 15, and 24 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kwong ("ELECTRONIC-PAYMENT AUTHENTICATION PROCESS WITH AN EYE-POSITIONING METHOD FOR UNLOCKING A PATTERN LOCK", U.S. Publication Number: 20130275309 A1).
Regarding Claim 1, 
Kwong teaches,
A computer-implemented user interaction and authentication method, comprising: receiving, by a payee computer device, a transaction request initiated by a payment service demander, wherein the transaction request comprises a payment account identifier; responsive to receiving the transaction request, capturing an image of the payment service demander or of a first display presented by the payment service demander, the image being captured by a camera communicatively coupled to the payee computer device; displaying the image on a second display; accepting inputs from the payment service demander, wherein the inputs comprise a selection of one or more password locations in the image as the image is displayed on the second display, 
(Kwong [Abstract]  provides an electronic-payment authentication method
Kwong [0045]  issue payment-card debiting request
Kwong [0005] Key information of a credit card includes card number
The RFID Card Number may include a payer identification number
Kwong [Abstract] capturing a facial image of the user 
Kwong [0043] The payer's smart mobile device 101 and the merchant's mobile video terminal 102 have ....a front-end camera 
Kwong [0054] The smart mobile device 101 or the merchant's mobile video terminal 102 captures the payer's facial appearance and real-time display the facial image that is captured.)
and wherein the image matches another image preconfigured for a payment account corresponding to the payment account identifier, and wherein the one or more password locations in the image match one or more password locations preconfigured for the payment account in the other image; and sending, by the payee computer device, to a payment server, the payment account identifier, the image, and payment authorization information for verification, wherein the payment authorization information comprises an identification of the one or more password locations in the image.
(Kwong [0069] concludes that the facial photo records are consistent with the payer's actual facial appearance, the payer can be deemed to pass all the security measures and can execute the transaction
Kwong [0016] the payer identification number and the serial number match corresponding records of the electronic-payment system.
Kwong [0012] transmitting a pattern diagram from the electronic-payment system to the electronic-payment user device, and requesting the payer to unlock a pattern lock associated with the pattern diagram in order to further confirm the payer's identity, wherein the pattern diagram is pre-stored in the electronic-payment system and is displayed on the electronic-payment user device
Kwong [Claim 1] wherein the pattern diagram is pre-stored in a storage device at a back-end server, and is transmitted
Kwong [Figure 6 - Element 601]  
    PNG
    media_image1.png
    367
    271
    media_image1.png
    Greyscale
)
Regarding Claim 3, 
Kwong teaches,
  wherein a number of the one or more password locations is at least two, 
(Kwong [Figure 6 - Element 601]  
    PNG
    media_image1.png
    367
    271
    media_image1.png
    Greyscale
)
and wherein the payment authorization information comprises at least one of an order in which the two or more password locations are input by the payment service demander, or information representing a track of one or more displacements in the image, each displacement being from one password location in the image to another password location in the image.
(Kwong [0062]  the payer uses the eye to move the marker to a second pre-determined ring until all the rings on the pre-determined path have been sequentially entered in the right order.)
Regarding Claim 4, 
Kwong teaches,
  wherein the second display comprises a touchscreen associated with the payee computer device, and wherein accepting the inputs from the payment service demander comprises receiving a touch by the payment service demander on the touchscreen at each of the one or more password locations in the image as the image is displayed on the touchscreen.
(Kwong [0011] The marker-movement path may be alternatively formed by moving a finger on a touch screen
Kwong  [Claim 4] a finger on a touch screen incorporated
Kwong [Figure 6 - Element 601]  
    PNG
    media_image1.png
    367
    271
    media_image1.png
    Greyscale
)
Regarding Claim 6, 
Kwong teaches,
    wherein the verification comprises applying an image recognition algorithm to determine an image similarity between the image and the other image.
(Kwong [0020] an object-recognition algorithm according to the payer's facial appearance 
Kwong [0105] payer's actual facial appearance is similar to the records of the payer's recent photos)
Regarding Claim 7, 
Kwong teaches,
      wherein the payment authorization information comprises biometric identification information.
(Kwong [0008] real-time tracking an eye of the user based on the facial image
Kwong  [0013] comparing, by a merchant, the payer's actual facial appearance)
Claim 9 is rejected on the same basis as Claim 1.
Claim 11 is rejected on the same basis as Claim 3.
Claim 12 is rejected on the same basis as Claim 4.
Claim 14 is rejected on the same basis as Claim 6.
Claim 15 is rejected on the same basis as Claim 7.
Regarding Claim 24, 
Kwong teaches,
wherein the second display is communicatively coupled to the payee computer device.
(Kwong [0095] merchant's mobile video terminal
Kwong [0093] payer's smart mobile device 101 and displays it on the screen.)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8, 10, 16, and 23   are rejected under 35 U.S.C. 103 as being unpatentable over Kwong   in view of Lee (“ELECTRONIC DEVICE FOR PROVIDING MAP INFORMATION”, U.S. Publication Number: 20160005229 A1)










Regarding Claim 2, 
Kwong teaches the payment authorization of Claim 1 as described earlier.
Kwong does not teach wherein the identification of the one or more password locations comprises pixel information corresponding to the one or more password locations.
Lee teaches,
wherein the identification of the one or more password locations comprises pixel information corresponding to the one or more password locations.
(Lee [0567]  the electronic device may display graphical elements for entering confidential information (e.g., a password input, face recognition, ... input window for inputting a pattern lock, and/or the like)
Lee [0192]  using the correlation between the position for each pixel in the photographed image)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment authorization of Kwong   to incorporate the visual user authentication teachings of Lee  to “to provide a method for generating a 2D/3D spatial map based on an image and a communication method, and a device for providing various services based on the generated spatial map.” (Lee [0006]).        The modification would have been obvious, because it is merely applying a known technique (i.e. user authentication) to a known concept (i.e. user authentication) ready for improvement to yield predictable result (i.e. “provide various security functions required for system security or user authentication.” Lee [0101])
Regarding Claim 8, 
Kwong teaches the payment authorization of Claim 1 as described earlier.
Kwong teaches,
wherein the payment authorization information comprises at least one of a collection amount of the transaction request, a geographic location at which the transaction request is initiated, a time of the transaction request
(wherein the payment authorization information comprises at least one of a collection amount of the transaction request, a geographic location at which the transaction request is initiated, a time of the transaction request)
Kwong does not teach   user information of a payee corresponding to the payee computer device.
Lee teaches,
  user information of a payee corresponding to the payee computer device.
(Lee [0567]  the electronic device may display graphical elements for entering confidential information (e.g., a password input, face recognition, ... input window for inputting a pattern lock, and/or the like)
Lee [0080]  a card including a SIM and/or an embedded SIM, and may further include unique identification information (for example, an IC card identifier (ICCID)) or subscriber information)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment authorization of Kwong   to incorporate the visual user authentication teachings of Lee  to “to provide a method for generating a 2D/3D spatial map based on an image and a communication method, and a device for providing various services based on the generated spatial map.” (Lee [0006]).        The modification would have been obvious, because it is merely applying a known technique (i.e. user authentication) to a known concept (i.e. user authentication) ready for improvement to yield predictable result (i.e. “provide various security functions required for system security or user authentication.” Lee [0101])
Claim 10 is rejected on the same basis as Claim 2.
Claim 16 is rejected on the same basis as Claim 8.
Regarding Claim 23, 
Kwong and Lee teach the payment authorization of Claim 2 as described earlier.
Kwong does not teach wherein the pixel information comprises one or more of a brightness value, a gradient value, or a grayscale value.
Lee teaches,
  wherein the pixel information comprises one or more of a brightness value, a gradient value, or a grayscale value.
(Lee [0588]   state/context information..volume/brightness information 
Lee [0274]    electronic device may determine a similarity of the images...histogram of oriented gradient  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment authorization of Kwong   to incorporate the visual user authentication teachings of Lee  to “to provide a method for generating a 2D/3D spatial map based on an image and a communication method, and a device for providing various services based on the generated spatial map.” (Lee [0006]).        The modification would have been obvious, because it is merely applying a known technique (i.e. user authentication) to a known concept (i.e. user authentication) ready for improvement to yield predictable result (i.e. “provide various security functions required for system security or user authentication.” Lee [0101])

Response to Remarks
Applicant's arguments filed on January 18, 2022 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“the consideration is whether "the claim recite[s] additional elements [besides an judicial exception] that integrate the judicial exception into a practical application" (MPEP § 2106.04). …the independent claims recite other features that are not judicial exceptions and that are not included in the Office's Prong Two analysis. Neither "capturing an image of the payment service demander or of a first display presented by the payment service demander" nor "accepting inputs from the payment service demander, wherein the inputs comprise a selection of one or more password locations in the image as the image is displayed on the second display" are judicial exceptions, in that these features are not mathematical concepts, methods of organizing human activity, or mental processes. "
Examiner responds:






Examiner is persuaded that "capturing an image" and "inputs comprise a selection of one or more password locations in the image " are additional elements.
Examiner is not persuaded that  a judicial exception is integrated into a practical application.
“capturing an image”:
Is merely applying digital imaging technology  as  tools to perform an abstract idea 
“inputs comprise a selection of one or more password locations in the image”:
merely applying pattern lock technology  as  a tool to perform an abstract idea 
Both additional elements are  well-understood, routine, and conventional - MPEP 2106.05(d).
Neither   constitute a technological innovation.  "Merely requiring the selection and manipulation of information—to provide a ‘humanly comprehensible’ amount of information useful for users by itself does not transform the otherwise-abstract processes of information collection and analysis."
The claims at issue do not require any nonconventional computer, camera, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer components and display devices.
	Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, camera, and display technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional.
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 102/103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
  Kwong ("ELECTRONIC-PAYMENT AUTHENTICATION PROCESS WITH AN EYE-POSITIONING METHOD FOR UNLOCKING A PATTERN LOCK", U.S. Publication Number: 20130275309 A1)
Lee (“ELECTRONIC DEVICE FOR PROVIDING MAP INFORMATION”, U.S. Publication Number: 20160005229 A1)
Applicant’s remarks regarding the rejection is made under 35 USC § 103 is rendered moot by the introduction of new prior art.
Therefore, the rejection under  35 USC § 102/103 remains.
Prior Art Cited But Not Applied
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chung (“TOUCH TERMINAL AND PASSWORD GENERATION METHOD THEREOF”, U.S. Publication Number: 20170160897 A1) proposes a password generation method of a touch terminal includes receiving a touch input on a display from a user, obtaining touch information which obtains at least one of location information, color information or touch time interval information of a point where a touch is input, receiving account information, and combining the touch information with the account information to generate a password.
Conclusion












Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697